                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


 JASMINE HUFFMAN, JUSTIN ACKERS,
 CAITLYN HALL, and BENJAMIN
 CHAMBERS-MAHER

             Plaintiffs,
                                                  Case No. 1:21-CV-10986-ADB
                       v.

 CITY OF BOSTON, and MICHAEL BURKE,
 EDWARD JOSEPH NOLAN, and MICHAEL
 J. MCMANUS, in their individual capacities,

             Defendants.


                            NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE REFERENCED COURT:
      In accordance with L.R. 83.5.2, please enter the appearance of Nieve Anjomi

as attorney for Edward Joseph Nolan in the above-captioned case.

                                     Respectfully submitted,

                                     DEFENDANT, EDWARD JOSEPH NOLAN

                                     By his attorneys:

                                     Henry C. Luthin
                                     Corporation Counsel


                                     /s/ Nieve Anjomi
                                     Nieve Anjomi, BBO #651212
                                     Senior Assistant Corporation Counsel
                                     City of Boston Law Department
                                     Room 615, City Hall
                                     Boston, MA 02201
                                     (617) 635-4098
                                     Nieve.Anjomi@boston.gov
                           CERTIFICATE OF SERVICE

       I, Nieve Anjomi, hereby certify that on this date I served a copy of the
foregoing document via electronic filing (EFC) on all counsel of record.


Date: July 8, 2021                      /s/ Nieve Anjomi
                                        Nieve Anjomi
